981 F.2d 1250
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael C. BENKO, Plaintiff-Appellant,v.Linda K. BENKO;  Andrew M. Vanderhoof;  Peter J. Kane;  J.Edward McGolrick;  Security Bank Corporation, and formerBank President;  Commonwealth Savings Bank;  ProgressiveHousing Service Corporation;  Estate of J. Roger Cornellier;Fidelity and Deposit Company of Maryland, a MarylandCorporation;  John D. Hoagland;  Thomas G. Underwood;  R. F.Wood, Vice President Loss Prevention Nations Bank;  Cub RunAssociates, Incorporated, c/o Bruce A. Gross and c/o M.Therese Cornellier;  J. William Garry, Jr., Trustee;Stonewall Title and Escrow, Incorporated;  John Grzejka,Councilman, Chairman Economic Development Committee,Manassas City Hall;  Maury Gerson, Councilman, ChairmanBudget and Finance Committee, Manassas City Hall;  DonFullem, Fire Marshall;  Leonard Kowalski, Prince WilliamDetective;  Wright Realty, Incorporated;  Claude T. Compton;Manassas City Council;  Michael D. Lubeley;  Daniel J.Morissete;  J. F. Cattell Association, on behalf of RoyalInsurance Company;  R. Jackson Ratcliffe Insurance Agency,Defendants-Appellees.
No. 92-2236.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 30, 1992Decided:  December 15, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, Chief District Judge.  (CA-92-1300-A)
Michael C. Benko, Appellant Pro Se.
Jack L. Gould, Fairfax, Virginia;  Claude T. Compton, Manassas, Virginia;  William Andrew Fogarty, Walsh, Colucci, Stackhouse, Emrich & Lubeley, P.C., Arlington, Virginia, for Appellees.
E.D.Va.
Affirmed.
Before WILKINS and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Michael C. Benko appeals from the district court's order dismissing his complaint for lack of diversity jurisdiction because Benko and one or more of the Defendants are both residents of Virginia.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Benko v. Benko, No. CA-92-1300-A (E.D. Va.  Sept. 24, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED